Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 11/6/2020.
Claims 1-21 are presented for examination.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 14 recites monitoring communication at a merchant location; extracting a first identifier communication in response to identifying communication during the monitoring; storing the first identifier  associated with the merchant location; in response to receiving the first identifier in a second communication at the merchant location from an audience measurement entity, determining whether the first identifier is present  and when the first identifier is present, sending an association between the first identifier and the merchant location to the audience measurement entity.   Each of the above limitations, as drafted, recites a process that, under its broadest reasonable interpretation, encompasses certain methods of organizing human activities.
	The judicial exception is not integrated into a practical application under the second prong of Step 2A. Claim 14 recites the additional limitation of a server, database for performing generic computer functions of monitoring, extracting, receiving and 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

	Dependent claims 15-21 further recite access control address and decrypting which are generic computer functions and thus do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. 

	Alice Corp. also establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 1 and independent 6 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as method claim 1. The components (i.e., server  database) described in 

	Dependent claims 2-5 and 7-13 further recite access control address and decrypting which are generic computer functions and thus do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

With respect to claim 6, none of the claims, specification or record disclose that the claimed 'computer readable storage medium' is a non-transitory medium. The Examiner asserts that the claimed 'computer readable medium' can be a transitory signal, which is non-statutory. The Examiner suggests that Applicant replace 'computer readable storage medium' with 'non-transitory computer readable storage medium' or clarify that the 'computer readable medium' is non-transitory either in the specification or on the record. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715.  The examiner can normally be reached on Mondays thru Thursdays 8:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688